Citation Nr: 0926462	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  02-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; A.A.; I.T.; J.J.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Los Angeles, California.  The Veteran provided 
testimony at a hearing conducted before the undersigned 
Veterans Law Judge in August 2005, a transcript of which is 
of record.  Further, the record reflects that additional 
evidence was submitted at this hearing, and that he waived 
having initial RO consideration of this evidence in accord 
with 38 C.F.R. § 20.1304 (2008).

In a November 2005 decision, the Board reopened the Veteran's 
previously disallowed claim of entitlement to service 
connection for Parkinson's disease and denied the claim on 
its merits.  The Veteran appealed the Board's November 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Joint Motion for Remand, 
which was granted by Order of the Court in February 2008, the 
parties (the Secretary of VA and the Veteran) determined that 
a remand was warranted for this issue.  Thereafter, the Board 
remanded this issue in August 2008 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record fails to establish that the 
Veteran's Parkinson's disease is causally related to his 
active duty service, to include as a residual of alleged 
encephalitis and/or meningitis.  


CONCLUSION OF LAW

Service connection is not warranted for Parkinson's disease.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An October 2008 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an October 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein, including the evidence necessary to establish a 
disability rating and an effective date should service 
connection be awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Although the October 2008 letter was sent to the Veteran 
after the initial adjudication of his claim in April 2002, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, this notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and a May 
2009 supplemental statement of the case was provided to the 
Veteran.  See id; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant and available VA 
and non-VA treatment records.  

The Board observes that this appeal was remanded in August 
2008 for the purpose of making reasonable efforts to obtain 
treatment records associated with treatment provided by the 
deceased Dr. Muff (hereinafter "Dr. M.") as the Veteran 
contended that such records would aid in substantiating his 
claim.  As such, in October 2008, the Veteran was asked to 
either provide VA with the appropriate information needed to 
request the records of Dr. M. or, alternatively, submit the 
records of Dr. M. himself.  No response was received from the 
Veteran.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, in the absence of additional information from the 
Veteran regarding the location of these records, the Board 
concludes that VA has fulfilled its duty to assist the 
Veteran with respect to the outstanding treatment records of 
Dr. M.  

The record contains a July 2003 medical opinion and a 
December 2008 examination report and opinion that were 
obtained by VA in conjunction with this claim.  A review of 
both reports reflects that the Veteran's claims file was 
reviewed; additionally, the reports provide an opinion as to 
the question presented which is adequately supported by the 
evidence of record.  The Board therefore concludes that these 
reports are adequate for its determination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Therefore, under the circumstances of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

The contentions submitted by and on behalf of the Veteran, to 
include at the August 2005 hearing, are, in essence, that his 
Parkinson's disease is causally related to 
meningitis/encephalitis for which he was treated shortly 
after service separation in 1956.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran or 
any of his family members have the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.  Consequently, 
their contentions cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the record reflects that the 
Veteran was not actually diagnosed with Parkinson's disease 
either during service or for many years thereafter.  Rather, 
the competent evidence indicates he was first diagnosed with 
this disability in the 1980s, more than twenty-five years 
after his separation from service.  See, e.g., April 1984 VA 
Examination Report.  The Court has indicated that normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against a claim for service connection.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).

The Veteran contends that his Parkinson's disease is due to 
meningitis and/or encephalitis for which he was hospitalized 
in 1956.  He has submitted a number of medical opinions in 
support of this contention.  First, a June 1990 private 
medical statement from C.W., M.D. and Professor of Neurology 
(hereinafter, "Dr. W.") noted that the Veteran was seen for 
a neurologic consultation, and that it was clear his history 
dated back to 1956 when he was first a victim of encephalitis 
resulting from a mosquito vector.  In a subsequent November 
1991 statement, Dr. W. asserted that the Veteran had 
Parkinsonism, that he had to stop working in 1975, and that 
it was clear his history dated back to 1956 while he was 
stationed in Japan during his time in the service, when he 
contracted encephalitis resulting from a mosquito vector.  
Dr. W. asserted that the encephalitis caused several months 
of lethargy and subsequently the movement disorder from which 
the Veteran now suffered.

Also of record is a February 2003 neurologist's statement 
noting that the clinician had met with the Veteran and his 
daughter, had reviewed medical records dating back to April 
2000, and, based on the foregoing, opined that the Veteran's 
Parkinsonism is "most likely the result of 
meningitis/encephalitis he had in the 1950s."  Finally, an 
August 2005 opinion, completed by a VA neurologist, noted 
that the Veteran had Parkinson's disease, and that his 
daughter reported his problem began after an illness at age 
24 which she described as "meningitis."  She also indicated 
that the Veteran had not been the same since, but that 
records dating back to that time were no longer available.  
The VA neurologist then stated that as it would be extremely 
unlikely that the Veteran developed Parkinson's disease at 
such an early age, he suspected that the Veteran suffered a 
type of brain infection, or encephalitis, which caused some 
of the same debilitating features that was seen in 
Parkinson's disease, and was classified as post-encephalitic 
Parkinson's.  Moreover, it was stated that encephalitis as a 
cause of Parkinsonism was well-documented around the time of 
the influenza panic of 1918, so post-encephalitic Parkinson's 
was certainly not new.  This neurologist also opined that, 
"[d]espite the lack of records," because of the early age 
of onset, the temporal relationship to some type of brain 
infection, and the relatively modest response to both medical 
and surgical treatment, there was a greater than fifty 
percent chance that the Veteran did, in fact, have post-
encephalitic Parkinson's.

Notably, the Veteran's hospitalization in December 1956 
occurred after his discharge from active service.  Further, 
neither Parkinson's disease nor meningitis are specifically 
listed among the chronic diseases under 38 C.F.R. §§ 3.307 
and 3.309(a) which are subject to service connection if found 
to be present to a compensable degree within first-post 
service year.  Granted, encephalitis lethargica residuals is 
one of these presumptive conditions.  Id.  Thus, if he did 
have this presumptive condition present within his first year 
post-service, then any residuals of this condition, to 
include Parkinson's disease, would be subject to service 
connection.  However, as discussed below, the competent 
evidence does not support a finding that encephalitis was 
incurred during service or within the presumptive period.

All of the medical opinions which support the Veteran's claim 
are based upon the premise that he had encephalitis in 1956.  
However, the actual records from his December 1956 to 
February 1957 period of hospitalization do not diagnose this 
disorder, but "multiple neuropathy, acute, due to 
undetermined cause."  See Leave Summary dated December 11, 
1956.  The hospital summary notes that the Veteran was 
admitted with a two-week history of numbness and weakness in 
his extremities, occipital headaches, neck stiffness, nausea 
and vomiting, and bowel problems.  He was hospitalized and 
placed on bed rest with supportive measures; further 
evaluation, including two lumbar punctures, failed to reveal 
any answers.  Within five days of hospitalization, the 
Veteran began to notice an improvement in his overall 
strength and sensation.  See id.  Thereafter, the Veteran's 
contemporaneous medical records are silent for problems until 
the early 1980s.  A February 1988 VA hospital summary 
reflects that he reported a complete recovery from his 1956 
incident.  See VA Hospital Summary dated February 6, 1988.  

The Board acknowledges that it may not discount the probative 
value of a medical opinion solely on the basis that the 
Veteran's claims file was not reviewed.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  However, as explained 
by the Court in Nieves-Rodriguez, "this is not to say that 
particular medical information contained in a claims file 
might not have significance to the process of formulating a 
medically valid and well-reasoned opinion."  Id.  In the 
present case, none of the clinicians who promulgated an 
opinion supporting the Veteran's claim appear to have 
reviewed the claims file, particularly the Veteran's service 
treatment records and the 1956 hospitalization which is 
supposedly the basis for these positive nexus opinions.  For 
example, Dr. W. makes no reference to such records.  
Similarly, the February 2003 VA neurologist's opinion noted 
reviewing records which began in April 2000, and the August 
2005 VA neurologist's opinion specifically stated that no 
records were available.  These opinions therefore appear to 
be based solely upon the Veteran's reported history of 
meningitis/encephalitis, which, as discussed above, is not 
supported by the actual medical evidence of record.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by a veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Id. at 179.  The Board acknowledges the numerous 
lay statements of record by the Veteran and his friends and 
family that he was treated for meningitis/encephalitis almost 
immediately post-service separation.  However, as previously 
discussed, such statements may not be accepted as competent 
medical evidence, even if based upon the statements of his 
deceased physician, Dr. M.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (the appellant's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence); 
38 C.F.R. § 3.159(a)(1).  The contemporaneous evidence of 
record does not establish that the Veteran was diagnosed with 
encephalitis during the presumptive period.  Furthermore, two 
VA neurologists that have reviewed the Veteran's 1956 
hospitalization records concluded that the discharge summary 
describes an illness that is most consistent with acute 
polyradicular neuritis and that there were no signs or 
symptoms suggestive of meningitis or encephalitis.  See July 
2003 VA Neurology Opinion; December 2008 VA Examination 
Report.  

Thus, with consideration of the competent medical evidence of 
record, including the contemporaneous evidence and post-
service medical opinions, the Board concludes that the 
Veteran's lay assertions of contracting encephalitis within 
the presumptive period are not credible.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (Board is not required to accept 
a veteran's uncorroborated testimony that is in conflict with 
service medical records); Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by a veteran); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (an opinion based on an inaccurate 
factual premise has no probative value).  As there is no 
indication that any of the opinions in support of the 
Veteran's claim are not based on such false history, the 
Board is of the opinion that these opinions should be 
afforded no probative value regarding the issue of whether 
Parkinson's disease is related to his military service.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Board acknowledges that the August 2005 opinion by a VA 
neurologist appears to also base its opinion that the Veteran 
has post-encephalitic Parkinson's disease on the fact that it 
would be extremely unlikely that the Veteran developed 
Parkinson's disease at such an early age without some type of 
brain infection, or encephalitis.  Although the August 2005 
VA neurologist opined that there was a "greater than fifty 
percent chance" that the Veteran had post-encephalitic 
Parkinson's disease, the Board observes that no opinion is 
given as to when the Veteran contracted encephalitis.  The 
Board has already discussed that there is competent evidence 
of record from two physicians who have reviewed the Veteran's 
1956 hospitalization records and concluded that there is no 
clinical evidence to support a diagnosis of encephalitis in 
1956.  Thus, absent any competent medical opinion from the 
August 2005 VA neurologist as to how the evidence indicates 
that encephalitis developed within the presumptive period or 
as a result of some incident or event of military service, 
including a mosquito vector, the opinion that the Veteran has 
post-encephalitic Parkinson's disease is not sufficient 
evidence upon which to award service connection.  

The only competent medical evidence of record which addresses 
the etiology of the Veteran's Parkinson's disease and is 
based upon a complete review of the Veteran's claims file, to 
include the service medical records as well as the records 
from the December 1956 to February 1957 period of 
hospitalization, is that of the July 2003 VA neurologist and 
the December 2008 VA examiner.  Accordingly, the Board finds 
that these opinions are entitled to the most weight in the 
instant case regarding the etiology of this claimed 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

Following a review and summary of the Veteran's claims file, 
the July 2003 neurologist noted that recent medical opinions 
had indicated that Parkinson's disease may be due to 
meningitis and encephalitis, but that there was no medical 
evidence of a diagnosis of either meningitis or encephalitis 
in the Veteran's contemporaneous medical records.  Diagnoses 
by the VA neurologist were a history of what was most likely 
to have been acute polyarticular neuritis in 1956, without 
any evidence for meningitis or encephalitis; and idiopathic 
Parkinson's disease, with onset of symptoms most likely in 
the 1980s or 1970s.  Moreover, after discussing the various 
theories regarding the etiology of Parkinson's disease, the 
July 2003 VA neurologist concluded that, in reviewing the 
Veteran's record, the onset of Parkinson's disease probably 
occurred in the 1980s or in the 1970s, with a gradually 
progressive course since that time.  Therefore, it was the VA 
neurologist's conclusion that there were no likelihood that 
the condition that the Veteran suffered in 1956, in any way, 
was attributable to his Parkinson's disease at a later date, 
and that his diagnosis should be changed from post-
encephalitic Parkinson's disease to idiopathic Parkinson's 
disease.

Similarly, the December 2008 VA examiner indicated that the 
Veteran's 1956 discharge summary described an illness most 
consistent with acute polyradicular neuritis.  There were no 
signs or symptoms suggestive of meningitis or encephalitis.  
Rather, the symptoms and the neurological examination were 
consistent with a peripheral inflammatory nerve disease 
without central nervous system involvement.  It was the 
examiner's opinion that "[i]t is extremely unlikely that 
this illness had any relationship at all with the subsequent 
onset of idiopathic Parkinson's disease both because of the 
fact that this was not an encephalitis...and also because the 
onset of his symptoms of Parkinson's disease began in 1981 or 
1982, a full 15 years after the resolution of the acute 
illness...[t]hus, there is no temporal relationship between 
the two diseases."  

The Board is sympathetic to the Veteran's assertions that he 
is entitled to service connection for Parkinson's disease as 
a result of an illness suffered shortly after his separation 
from service.  However, as the above evidence demonstrates, 
there is no competent evidence that his Parkinson's disease 
developed as a result of the acute illness he suffered in 
1956.  The only evidence in support of his claim indicates 
that his Parkinson's disease is the result of encephalitis 
developed within one year of service as a result of a 
mosquito vector during service.  Unfortunately, the competent 
evidence of record does not show that the Veteran contracted 
encephalitis during or after service.  Absent competent 
evidence which establishes that the Veteran had meningitis or 
encephalitis, the Board finds that a preponderance of the 
evidence is against this claim of service connection for 
Parkinson's disease, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Parkinson's disease is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


